Per Curiam.
Respondent was admitted to practice by this Court in 1983. He maintains an office for the practice of law in Connecticut, where he was also admitted to practice in 1983.
By order dated October 20, 2006, the Superior Court of Connecticut found that respondent had violated Connecticut’s Rules of Professional Conduct by recording a judgment lien after having only received a prejudgment remedy from the court. The public reprimand directed respondent to attend and complete a continuing legal education course in legal ethics, to reimburse the opposing party in the litigation $1,000 for extraneous counsel fees it incurred as a result of respondent’s conduct, and to contribute $3,000 to Lawyers Concerned for Lawyers in Connecticut.
Petitioner moves for an order imposing reciprocal discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). The exhibits to petitioner’s motion show that respondent has been publicly reprimanded in Connecticut eight times from 1990 to 2004.
We grant petitioner’s motion and conclude that, in the interest of justice, respondent should be censured, which constitutes discipline equivalent to the discipline imposed in Connecticut (see e.g. Matter of Mahoney, 166 AD2d 869 [1990]).
Mercure, J.P., Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby reciprocally censured.